Citation Nr: 0523367	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  04-04 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of a lower 
back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1953 until April 
1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The veteran filed his notice of disagreement (NOD) in July 
2003, a Statement of the Case (SOC) was issued in December 
2003, and the veteran perfected his appeal in February 2004.


FINDING OF FACT

Competent medical evidence fails to link the veteran's lower 
back disability with his time in service.


CONCLUSION OF LAW

The criteria for service connection for a lower back 
disability are not met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When 
a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  The mere fact 
of an in-service injury is not enough; there must be evidence 
of a chronic disability resulting from that injury.  

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  The determination as to whether these 
Hickson requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a).

The veteran contends that he injured his back while in 
service in 1953 when he picked up a generator in the field 
during a training exercise.  The veteran indicated that the 
doctor kept his back "frozen" for a while and that his back 
got better.  The veteran's separation physical in April 1955 
indicated that the veteran's spine, and other musculoskeletal 
was normal, and the medical officer did not comment on any 
back injury.  A review of the veteran's claims file reveals 
that the earliest record of back complaints following service 
came in August 1978, more than two decades after the 
veteran's discharge from service, when the veteran began 
complaining of lower back pain.  However, X-rays showed no 
significant abnormalities in the veteran's lumbosacral spine.  
The next complaint of back pain came a decade later in March 
1988 when the veteran's lower back was again X-rayed, 
revealing good vertebral alignment with disc interspaces 
within normal limits and no significant abnormality was seen.  

In December 2002, the veteran underwent a VA examination from 
which a diagnosis of degenerative joint disease of the lumbar 
spine with loss of function due to pain was rendered.  

The Board notes that the veteran's service medical records 
(SMRs) are not on file, having most likely been destroyed in 
the 1973 fire at the National Personnel Records Center 
(NPRC). Consequently, in reaching this decision, the Board 
acknowledges, and accepts, the heightened obligation to 
provide an explanation of the reasons or bases for its 
findings and to consider the benefit of the doubt rule under 
38 U.S.C.A. § 5107(b). See O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).

While the medical evidence of record demonstrates that the 
veteran has a current back disability, there is no indication 
that the disability is in any way related to any event in 
service.  The veteran's claims file is void of any medical 
opinion of record which indicates that it is as likely as not 
that the in-service injury the veteran described is related 
to his current back disability.  The Board notes that the 
veteran is competent to testify as to the in-service 
incident, as lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons.  
However, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  As such the veteran is not 
medically qualified to provide an opinion as to the etiology 
of his current back disability.  The only remaining SMR 
indicated that the veteran's back was normal at time of 
discharge and the veteran's claims file is void of any 
complaints of back pain for more than twenty years after the 
veteran was discharged from service.  Even when the veteran 
did seek treatment for his back, X-rays of the veteran's back 
showed no significant abnormality.  Given the passage of time 
between service and the veteran's treatment for back pain, 
combined with the lack of a medical opinion of record 
associating the veteran's current back disability with his 
time in service, the Board finds that the preponderance of 
evidence is against the veteran's claim, and there is no 
reasonable doubt that may be resolved in his favor.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  Accordingly, 
the veteran's claim is denied.

II.  Veterans Claims Assistance Act Compliance

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in June 
2002, August 2003, and December 2003.  Since these letters 
fully provided notice of elements (1), (2), (3) and (4), see 
above, it is not necessary for the Board to provide extensive 
reasons and bases as to how VA has complied with the VCAA's 
notice requirements.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  With respect to element (4), the Board notes 
that the June 2002 letter specifically requested that the 
veteran send in evidence, or inform VA of any additional 
evidence, and the December 2003 letter reminded him it was 
his responsibility to ensure the RO's receipt of all the 
evidence not in the possession of a Federal department or 
agency.  Furthermore, there is no allegation from the veteran 
that he has any evidence in his possession that is needed for 
a full and fair adjudication of this claim.  In addition, by 
virtue of the rating decision on appeal, and the statement of 
the case (SOC), the veteran was provided with specific 
information as to why this particular claim was being denied, 
and of the evidence that was lacking.  He was also supplied 
with the complete text of 38 C.F.R. § 3.159 in the March 2004 
SOC.  Lastly, the veteran has not claimed that VA has failed 
to comply with the notice requirements of the VCAA.

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  This assistance includes making 
reasonable efforts to obtain relevant records that a claimant 
identifies and providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  

With respect to the VA's duty to assist, VA has acquired the 
veteran's VA and private treatment records dating back into 
the 1970s.  The RO also attempted to acquire the veteran's 
SMRs, but they appear to have been destroyed in a fire at the 
NPRC in 1973.  The RO sent the veteran a letter in December 
2002 requesting that the veteran narrow the time frame of his 
injury in service and to provide the name of his unit.  The 
veteran responded by narrowing the time frame, but he was 
unable to recall the name of his unit.  The RO submitted a 
request with the narrowed time frame to the NPRC, but the 
NPRC indicated that it had investigated the RO's request, and 
that the veterans complete organization company, and 
battalion information was needed.  The veteran was also 
provided with a VA examination of his back and knee in 
December 2002.  Furthermore, the veteran was offered the 
opportunity to testify before the Board, but the veteran 
declined.
 
The Board notes that VA is only required to make reasonable 
efforts to obtain relevant records that the veteran has 
adequately identified to the VA. 38 U.S.C.A. § 5103A(b)(1). 
As such, the Board finds that VA has made every reasonable 
effort to obtain all records relevant to the veteran's claim, 
and no further action is necessary to meet the requirements 
of the VCAA and the applicable implementing regulations.




	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for residuals of a lower 
back injury is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


